996 F.2d 1211
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Betty Jean MURPHY, Plaintiff-Appellant,v.John BRIM, Investigator for the Department of Insurance;Louise Archie, Officer;  North Carolina Departmentof Insurance;  E. Preston Oldham,Sheriff, Defendants-Appellees.Betty Jean MURPHY, Plaintiff-Appellant,v.Louise Archie;  Forsyth County Jail;  John Brim,Investigator, North Carolina Department ofInsurance;  Preston Oldham, Defendants-Appellees.
Nos. 93-6426, 93-6427.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 28, 1993.

Appeals from the United States District Court for the Middle District of North Carolina, at Greensboro.  Frank W. Bullock, Jr., Chief District Judge.  (CA-92-306, CA-92-307)
Betty Jean Murphy, Appellant Pro Se.
Elizabeth Clementine Peterson, North Carolina Department of Justice, Raleigh, North Carolina;  Allan R. Gitter, WOMBLE, Carlyle, Sandridge & Rice, Winston-Salem, North Carolina, for Appellees.
M.D.N.C.
AFFIRMED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Betty Jean Murphy appeals from the district court's orders denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion accepting the recommendations of the magistrate judge discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Murphy v. Brim, No. CA-92-306, and Murphy v. Archie, No. CA-92-307 (M.D.N.C. Mar. 18, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED